Citation Nr: 1455731	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-12 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the disability rating for the Veteran's service-connected paranoid schizophrenia was properly reduced from 100 percent to 30 percent from September 1, 2011 through February 7, 2012.

2.  Whether the Veteran's eligibility for Veteran's Dependents' Educational Assistance (DEA) under chapter 35 was properly terminated from September 1, 2011 through February 7, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from March 1986 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant testified before the undersigned Veterans Law Judge during a Board videoconference hearing conducted in July 2013.  A transcript of the hearing is associated with the claims file.

In addition to a paper claims file, there is an electronic file.  The Board has reviewed both the paper file and the electronic file prior to reaching this decision. 


FINDINGS OF FACT

1.  In April 2011, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected paranoid schizophrenia from 100 percent to 30 percent. 

2.  A June 2011 rating decision reduced the disability rating for the service-connected paranoid schizophrenia from 100 percent to 30 percent, effective from September 1, 2011.

3.  At the time of the reduction, the 100 percent rating for the service-connected paranoid schizophrenia had been in effect since August 19, 1992, a period of just over 19 years.

4.  At the time of the June 2011 rating decision, the evidence did not show sustained and material improvement in the service-connected paranoid schizophrenia.

5.  As the Veteran was totally and permanently disabled between September 1, 2011 and February 7, 2012, restoration of basic eligibility to DEA benefits for that period is proper. 


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability rating for the service-connected paranoid schizophrenia from September 1, 2011 to February 7, 2012, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.126, 4.130, Diagnostic Code 9203 (2014).

2.  The termination of the Veteran's eligibility for DEA benefits was improper; the criteria for restoration of DEA benefits have been met, effective September 1, 2011.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in relation to either claim on appeal was harmless and need not be discussed further.

II.  Propriety of Rating Reduction

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

Review of the evidence of record reveals that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and issued a rating proposing the reduction in April 2011.  That same month the RO notified the appellant of the proposed rating reduction, as well as his rights in challenging it.  The reduction was then assigned in a June 2011 rating decision, effective from September 1, 2011.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.  

However, the Board must still consider whether the reduction was factually appropriate based upon the evidence of record.  There is no question that a disability rating may be reduced.  But the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344(a) note that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The regulation governing rating reductions in cases where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343.  This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The rating for the appellant's service-connected paranoid schizophrenia has been assigned pursuant to Diagnostic Code 9203.  However, the actual criteria for rating the appellant's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Under the formula, a 30 percent disability rating is assigned when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the AMERICAN PSYCHIATRIC ASSOCIATION 'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Instead, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

As previously noted, in June 2011, after proposing to reduce the evaluation assigned the service-connected paranoid schizophrenia, the RO reduced the assigned disability rating from 100 to 30 percent effective September 1, 2011.  At that point, the 100 percent rating had been in effect for more a little more than 19 years, from August 19, 1992 to August 31, 2011. 

Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are for application in this case, which provide that the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  The RO satisfied these procedural requirements by scheduling the appellant for VA re-examination, which took place in April 2011.  Thereafter, it issued an April 2011 rating decision, informing the appellant of the proposed reduction.  The June 2011 reduction was based on that examination together with the June 2009 examination.

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Here, the effective date of the reduction was September 1, 2011.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction. 

Therefore, the only issue remaining is whether the reduction was proper based upon the evidence of record.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, the record does not establish that the rating reduction was warranted.  The June 2009 and April 2011 VA examinations on which the reduction to an evaluation of 30 percent for the psychiatric disability was based showed schizophrenia manifested by moderate difficulty with social function and symptoms controlled by continuous medication.  The appellant denied experiencing auditory hallucinations during the April 2011 VA examination but he did report restlessness and anxiety attacks.  In addition, the Board notes that these examinations occurred when the appellant was trying to be found competent to handle his VA benefits; he wanted to be able to control his benefits monies.  However, in contrast to the findings of the VA examinations of June 2009 and April 2011 that the appellant was capable of handling his financial affairs and that he was responsible for managing the family home, the reports of the VA field examinations conducted in March 2010 and February 2011 reflect that the appellant was not capable of managing his funds due to his psychiatric disorder.  The appellant complained about how his conservator handled his monies and his wife stated that the appellant had been trying to get his VA benefits paid directly to him since he moved to the Philippines in 2008.  Both the appellant and the spouse mentioned the appellant's gambling.  In February 2011, the appellant stated that he would be bored and violent if he just stayed in the house.  His wife reported financial hardships due to the appellant gambling almost every day.  Indeed, during the April 2011 VA examination, the appellant stated that he went to casinos or gambling dens three to five times per week from two in the afternoon to seven in the evening whereupon he returned home for dinner.  It is unclear how such a schedule would allow him to manage the family home.

Furthermore, the appellant testified at his August 2011 personal hearing conducted at the RO that he still felt the same symptoms from his psychiatric illness, including auditory and visual hallucinations.  He said that his medications had not changed his symptoms, that he had trouble sleeping, that he had panic attacks and that he was often angry.  The appellant also described some paranoid ideation.  A December 2011 VA psychiatric treatment note also referred to the appellant's paranoia and auditory and visual hallucinations.  The February 2012 VA examination yielded a GAF score of 40 and the assessment that the appellant was unable to handle his affairs.  The examiner wrote that the appellant often relapsed into psychotic states and had persistent delusions or hallucinations.

In the present case, the Board finds that the reduction of the appellant's disability rating for his service-connected schizophrenia was not appropriate.  There is no showing, based on a thorough review of the lay and medical evidence of record that improvement in the overall disability actually occurred or that the appellant's ability to function under the ordinary conditions of life improved.  In addition, any alleged improvement that may have been shown at the time the reduction was made is no longer shown by subsequent medical evidence.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (explaining that post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved).  The appellant's psychiatric symptoms have been consistent throughout the record without evidence of actual improvement in the appellant's schizophrenia or an actual improvement in his ability to function under the ordinary conditions of life.

Following review of all evidence pertaining to the history of the appellant's service-connected psychiatric disability, the Board has found nothing which would lead to the conclusion that sustained improvement in the appellant's disability has been demonstrated at any time since the 100 percent disability rating was assigned in August 1992.  As the benefit of the doubt must be resolved in favor of the Veteran, the Board concludes that restoration of the 100 percent disability rating is warranted. 

III. Eligibility for DEA Benefits

By rating decision of June 2011, the RO discontinued basic eligibility to DEA benefits, effective September 1, 2011, based on their reduction of the appellant's disability evaluation for his service-connected psychiatric disability from 100 percent to 30 percent.

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

Review of the record reflects that the appellant has been assigned a 100 percent disability evaluation for his service-connected psychiatric disability since August 1992.  As the Board has restored the appellant's 100 percent rating for that disability effective September 1, 2011, the appellant's total rating is restored from that date.  The Board further finds that the appellant's impairment from his service-connected disabilities (schizophrenia, diabetes and hypertension) is reasonably certain to continue throughout his life.  Therefore, resolving doubt in the Veteran's favor, basic eligibility for Chapter 35 DEA benefits is established.  

As this decision restores the appellant's 100 percent disability evaluation for his psychiatric disability effective September 1, 2011, eligibility to DEA benefits is also restored effective September 1, 2011. 


ORDER

The reduction of the disability rating for the Veteran's PTSD was not factually proper; restoration of a 100 percent disability rating is granted, effective from September 1, 2011. 

Basic eligibility to DEA benefits under Chapter 35 is restored, effective from September 1, 2011. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


